Citation Nr: 0924840	
Decision Date: 07/02/09    Archive Date: 07/14/09	

DOCKET NO.  06-09 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disability, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to February 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Houston, Texas, that denied entitlement to the benefit 
sought.


FINDINGS OF FACT

1.  The Veteran is not shown to have a chronic lung disorder 
secondary to asbestos exposure.

2.  A chronic lung disease was not manifested during service 
and is not shown to be related to service.


CONCLUSION OF LAW

A chronic respiratory disorder, to include one secondary to 
asbestos exposure, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist.

The Veterans Claim Assistance Act of 2000 (VCAA) enhances 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).

The Board notes there has been essential compliance with the 
mandates of the VCAA throughout the course of the appeal.  As 
recently as by letter dated in July 2007, the Veteran was 
informed how he could help VA obtain evidence and how VA 
would help him substantiate his claim.  He was asked to 
inform VA of the specific disease that resulted from asbestos 
exposure.  He was asked to provide answers to questions about 
when he was exposed to asbestos, where he was exposed, and 
how he was exposed.  He was also asked to send any treatment 
records pertaining to his claimed condition.  He was also 
informed how VA determines a disability rating once service 
connection is established, and how VA determines an effective 
date should a claim be granted.

VA must also make reasonable efforts to assist a Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  In connection 
with the current appeal, available service records and 
pertinent post service medical records have been obtained.

The Board finds there has been compliance here also.  The 
Veteran was accorded an authorized examination in January 
2004.  All relevant records have been obtained to the extent 
possible.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the claim.  No further 
assistance to the appellant with development of evidence is 
required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(d).




Pertinent Legal Criteria.

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only when the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease 
process was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded, there must 
be:  (1) Medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for Veteran's benefits.  A Veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if a preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
paragraph 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Relevant factors 
discussed in paragraphs 7.21(a), (b), and (c) must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  See VAOPGCPREC 
4-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesothelioma of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a)(1).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c).  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, and so forth.  
M21-1, Part VI, 7.21(b)(1).

The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  However, the 
pertinent parts of the manual guidelines of service 
connection in asbestos-related cases are not substantive 
roles, and there is no presumption that a Veteran was exposed 
to asbestos in service.  Dyment v. West, 13 Vet. App. 141 
(1999), affirmed Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); VAOPGCPREC 4-2000.

Factual Background and Analysis.

The Veteran seeks service connection for a chronic 
respiratory disorder, to include as due to asbestos exposure.  
The Veteran maintains that he was exposed to asbestos while 
serving with the Coast Guard.  

The service treatment records are without reference to 
diagnoses, complaints, or abnormal findings pertaining to the 
Veteran's respiratory status.  A chest X-ray study at the 
time of separation examination in February 1974 was 
interpreted as normal.

The first notation of the presence of a respiratory disorder 
came during hospitalization at the Audie Murphy VA medical 
facility in San Antonio, Texas, in August 1998.  At that time 
it was stated the Veteran had progressively increasing 
shortness of breath since about December 1997.  He noted that 
over the past six weeks it had become somewhat worse.  He 
blamed this on some exposure to some dust from a building 
being torn down that he was involved in.  A chest X-ray study 
in the recent past showed blunting of the right diaphoretic 
margins.  He was hospitalized at a private facility the 
previous month and was found to have pleural effusion.  He 
was admitted to the VA facility in August 1998 for work up 
with a pleural effusion.  Notation was made that he had a 
history of tobacco use of about 10 years.  He stated he quit 
3 years previously.  A CT scan of the chest during 
hospitalization was suggestive of a complicated diffusion 
first as a possible emphysema.  The final diagnosis was 
chronic pleural effusion. 

The Veteran was accorded an authorized examination for his 
respiratory disorder by VA in January 2004.  At the time it 
was stated that he had chronic obstructive airway disease 
that had existed for five years.  A chest X-ray study at that 
time showed cardiomegaly and pleural scarring.  He was 
accorded pulmonary function testing and clinical evaluation.  
He was given a diagnosis of chronic obstructive pulmonary 
disease.  It was stated he had no complications secondary to 
the disorder.

Subsequent evidence includes the report of a chest X-ray 
study done in June 2005.  The interpreting physician reported 
that there were some prominent soft tissues along the right 
and to a lesser degree on the left.  These were felt to be 
representative of prominent subpleural fat pad and chest wall 
musculature rather than true pleural thickening as those 
changes extended into the apices as well.  The physician 
stated that he saw no radiological findings to indicate the 
presence of pulmonary asbestosis.

Additional evidence includes a report of a VA chest X-ray 
study in April 2007.  Minimal fibrotic changes were seen in 
the peri-hilar areas and the lower lungs.  No other 
abnormality was seen.  No impression was made.

Having carefully reviewed the evidence with regard to the 
issue, the Board has determined that service connection for a 
chronic obstructive lung disorder, to include as due to 
exposure to asbestosis, is not warranted.  There is no 
evidence suggesting that any current respiratory disorder is 
related to asbestos exposure in service or to any incident in 
service.  The Board notes that the service treatment records 
are negative for any complaints, diagnoses, or abnormal 
findings pertaining to the Veteran's respiratory system.  
There is no notation of a respiratory disorder until the late 
1990's, a time many years following service discharge.  There 
is no indication of a disease process in proximity to 
separation from service.  Rather, at the time of 
hospitalization by VA in 1998, the Veteran reported a history 
of shortness of breath only since December 1997.  In 
addition, when seen during hospitalization in August 1998, he 
blamed his increasing shortness of breath on exposure to some 
dust from a building being torn down that he was involved in.  
This was a time many years following service.

The Board finds that the more probative evidence establishes 
a remote onset of the Veteran's current respiratory disorder, 
and the claimed disability is not the result of exposure to 
asbestos in service.  The evidence of a link between any 
current respiratory disorder and service is limited to the 
Veteran's assertions.  However, the Board may discount the 
evidence when such discounting is appropriate.  Further, the 
Board can weigh the absence of contemporaneous medical 
evidence against the lay evidence of record.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  Here, the Board finds that 
the Veteran's claim that he has a current respiratory 
disorder attributable to service is less credible than the 
service and post service medical records.  The Board also 
finds that the Veteran is not competent to establish an 
etiology linking any current respiratory disorder to asbestos 
exposure in service and none of the evidence suggests an 
asbestos-related disease.  As noted above, at the time of a 
VA chest X-ray study in 2005 to rule out the presence of 
asbestosis, the VA staff physician indicated that he saw no 
radiological findings to indicate the presence of pulmonary 
asbestosis.  

In essence, the Board concludes that although the Veteran may 
have been exposed to asbestos while in service, any current 
respiratory disorder is not a result of that exposure or 
incident of service.  The Board finds that the more probative 
evidence shows that the claimed disorder was not manifested 
during service or for years thereafter.

The Board is aware that in August 2007, the Veteran stated 
that "medical evidence of biopsy of asbestosis available at 
the Audie L. Murphy VAMC, San Antonio, TX."  The veteran 
previously reported that he was hospitalized at that facility 
in 1998.  However, the record contains a summary report of 
examination of the Veteran at that facility in August 1998.  
Reference was made to blood work and other studies, but no 
mention whatsoever was made of a biopsy for asbestosis.  The 
diagnosis was chronic obstructive pulmonary disease.  Records 
of treatment in 1999 reflect that the Veteran had been found 
to have Staphylococcus and was treated with antibiotics 
previously.  A history of asbestos exposure during military 
service was noted.  The diagnoses included history of empyema 
and history of chronic obstructive pulmonary disease.  These 
records and the subsequent records do not reflect an 
asbestos-related lung disease.  

Based on a longitudinal review of the evidence of record, the 
Board finds that service connection is not in order.  The 
preponderance of the evidence is against the claim for 
service connection.


ORDER

Service connection for a chronic respiratory disorder, to 
include as due to asbestos exposure, is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


